DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda W. Smith, Applicant’s attorney, on 11/04/2021.

IN THE CLAIMS

Claim 37 is cancelled.

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method of moving gastrointestinal tissue.
The closest prior art of record is Nakao (U.S. Pub. 2007/0016225 A1, hereinafter “Nakao ‘225”); Arts et al (U.S. Pat. 7,651,493 B2, hereinafter “Arts”); Bahney (U.S. Pat. 
However, these reference(s) do/does not disclose the invention as claimed.
Regarding claims 1 and 32, Nakao ‘225 discloses a non-conductive loop 116, a surgical instrument 14 which is unattached from and movable independently of the non-conductive loop 116; the surgical instrument 14 lacerates the tissue while the non-conductive loop 116 has a bag that captures lacerated tissue, and does not lacerate any tissue itself. Nakao ‘225 does not disclose that the first region of the gastrointestinal tissue is contacted with the non-conductive loop prior to performing the therapeutic procedure using the instrument. In the event that the non-conductive loop 116 contacted tissue at all, it would occur after the therapeutic procedure occurred. Even so, Nakao ‘225 does not disclose the tissue contacting the non-conductive loop. Further, Nakao ‘225 does not disclose that a distal end of the non-conductive wire is fixedly coupled to a distal region of the catheter and a proximal end of the non-conductive wire is movable with respect of the distal end of the non-conductive wire.
Regarding claims 1 and 32, Arts discloses a wire 18 for performing a surgical procedure with a distal end fixedly coupled to a distal region of a catheter 13 and a proximal end of the wire is movable with respect of the distal end of the non-conductive wire (as by using a handle 38 to manipulate the wire 18). The wire ensnares tissue 46, as illustrated in Fig. 1, and lacerates the tissue. Arts does not disclose that the wire is a non-conductive wire; rather, the wire in this case is the surgical instrument that performs the laceration and in all embodiments the wire is electrically conductive.

Regarding claims 1 and 32, Nakao ‘162 discloses a non-conductive loop 430 and a surgical instrument in the form of a conductive loop 24 (Fig. 6) which performs a surgical procedure to ensnare a polyp, lacerate the polyp with the conductive loop 24 and capture it within webbing 426. However, in Nakao ‘162 the non-conductive loop 430 and the conductive loop are attached to one another, in direct contradiction to the claimed invention. Further, a skilled artisan would not seek to detach the non-conductive loop 430 from the conductive loop 24 as doing so would appear to negatively impact the operation of the device.
Nakao ‘620 describes a similar invention to Nakao ‘182. Nakao ‘620 discloses that a non-conductive loop 24 in the form of a suture and a surgical instrument in the form of a conductive loop 26 that lacerates tissue. However, in Nakao ‘620 the non-conductive loop 24 is intended to be attached and operate with the conductive loop 26 by an attachment 25 knot. A skilled artisan would not seek to detach the non-conductive loop 24 from the conductive loop 26 as doing so would appear to negatively impact the operation of the device.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
11/04/2021